                                                                                         Department of Revenue
                                                                                                955 Center St NE
          Kate Brown, Governor                                                             Salem, OR 97301-2555
                                                                                            www.oregon.gov/dor



                                                                            Date:            July 29, 2019

          WALL TO WALL TILE & STONE LLC                                     Letter ID:       L0746151488
          1305 W 17TH ST
          VANCOUVER WA 98660-2700




                                       Notice and Demand to File

Debtor:                          WALL TO WALL TILE & STONE LLC
Bankruptcy Case Number: 19-32600
Account(s) and period(s):
Tri-Met Payroll tax returns for periods:
12/31/2017, 03/31/2017, 03/31/2018, 06/30/2018, 09/30/2018, 12/31/2018, 03/31/2019.

Our records show that you haven’t filed the return(s) shown above. This notification is a demand
for you to file. You’re required by law to file a return when requested by us (ORS 314.370). Please
send your tax return(s) and this letter to us at the address above. You should also send a copy of
your return to your attorney.

If you don’t file the requested return(s), we’ll calculate the tax that you owe and charge penalties
and interest based on the information we have [ORS 305.265(10)]. We’ll then file a claim in your
bankruptcy for that amount.

Penalties we may charge:

•   5 percent – failure to pay timely.
•   20 percent – failure to file and pay timely.
•   25 percent – failure to file.
•   100 percent – failure to file for three years in a row.
•   100 percent – failure to file in order to evade tax.

We also charge these penalties if you:

•   File a frivolous return – $250.
•   Significantly under report your taxable income – 20 percent of the tax that you don’t report.

In most cases, total penalty is limited to 100 percent of the unpaid tax.

If you weren’t required to file, you must state that reason in writing. Send the signed statement to
the address above.




                          Case 19-32600-dwh11       Doc 59      Filed 07/29/19
July 29, 2019                                  Page 2                  Letter ID:       L0746151488




/s/ Kimberly Lively, Bankruptcy Unit
Personal Tax and Compliance
(503) 798-1994

Please Note: We’re sending a copy of this to the Bankruptcy Court. The court has advised us that
the court may, sua sponte, treat this letter as an objection to confirmation of the plan and make a
motion to dismiss. If the returns aren’t filed prior to the confirmation hearing, the court will decide
at the confirmation hearing whether to dismiss your case or to continue the hearing to allow you to
file the returns.


cc:   Bankruptcy Court
      Bankruptcy Trustee
      Attorney




Do you have questions or need help?
www.oregon.gov/dor
(503) 378-4988 or (800) 356-4222
questions.dor@oregon.gov
Contact us for ADA accommodations or assistance in other languages.




                      Case 19-32600-dwh11           Doc 59     Filed 07/29/19
                                                                                             Department of Revenue
                                                                                                    955 Center St NE
         Kate Brown, Governor                                                                  Salem, OR 97301-2555
                                                                                                www.oregon.gov/dor




                                           Certificate of Service


Case Number:19-32600
Debtor(s) Name: WALL TO WALL TILE & STONE LLC
_________________________________________________________________________________________________________________

I certify that on July 29, 2019 copies of the Objection to Confirmation (Notice and Demand to File
letter) were mailed to:

Electronically transferred (ECF) to addressee(s) as follows:
Addressee(s):



First class mail to addressee(s) as follows:
Addressee(s):

WALL TO WALL TILE & STONE LLC
1305 W 17TH ST
VANCOUVER WA 98660-2700




/s/ Kimberly Lively, Bankruptcy Unit
Personal Tax and Compliance
Phone: (503) 798-1994
Fax: (503) 945-8735




                         Case 19-32600-dwh11             Doc 59       Filed 07/29/19
